DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    JOSEPH RAYMOND FRISBEE,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1609

                           [August 12, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Gillen, Judge;
L.T. Case No. 502012CF005473AMB.

   Joseph Raymond Frisbee, Madison, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, WARNER and GERBER, JJ. concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.